Case:18-01403-KHT Doc#:45 Filed:06/04/20               Entered:06/04/20 18:11:29 Page1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

     In re:

     JOSEPH D MASSA and                            Bankruptcy Case No. 18-17322 KHT
     RONDA E. MASSA,
                                                   Chapter 7
     Debtors.

     PROFORCE STAFFING, INC,
                                                   Adversary Proceeding No. 18-1403 KHT
     Plaintiff,

     v.

     JOSEPH D MASSA and
     RONDA E. MASSA,

     Defendant.

      ORDER AND NOTICE OF EVIDENTIARY HEARING BY VIDEO CONFERENCE

      NOTICE IS HEREBY GIVEN that, due to the recent developments concerning
the Coronavirus COVID-19, the two-day trial set to commence on Monday, June 15,
2020 at 9:30 a.m. will be conducted by Zoom video conference. Counsel and/or parties
should not appear in person.

       For security reasons, the Zoom video conference details will not be posted
publicly. The Court will send Zoom invitations via email to counsel and/or parties within
one day of the hearing. Counsel and/or parties shall not, under any circumstances,
share, post, and transmit the Zoom video conference link, meeting ID, or password.

IT IS ORDERED that:

1.        Witnesses and Exhibits: The requirements in this Order specifically supersede
          the requirements in Local Bankruptcy Rule 9070-1. Do not file the actual exhibits
          unless otherwise directed by the Court. Any illustrative aids to be used at trial in
          opening statements, with a witness, or in closing arguments, shall be exchanged
          by June 1, 2020.

          a.      The parties must exchange FULL SETS of intended exhibits, including all
                  possible rebuttal exhibits, prior to trial. Exhibits which have been attached
                  to pleadings or provided as discovery responses are not considered to be
                  exchanged for purposes of trial preparation.
          b.      Exhibits must be individually marked for identification (Plaintiff - numbers
Case:18-01403-KHT Doc#:45 Filed:06/04/20          Entered:06/04/20 18:11:29 Page2 of 3




             and Defendants - letters).
      c.     Multi-page exhibits should be individually page-numbered.
      d.     Expert witnesses must be specifically identified.
      e.     A copy of each exhibit and a complete list of all video conference
             participants, with the participants’ email addresses shall be tendered to
             the Court 3 business days prior to the hearing via email. The information
             shall be emailed to KHT_Courtroom@cob.uscourts.gov. It is counsel’s
             and/or the parties’ responsibility to ensure their witnesses possess
             complete copies of all marked exhibits for the Zoom video conference.
             The parties are encouraged to confer and, if possible, prepare a set of
             stipulated exhibits prior to the hearing for use by the Court and all parties.
      f.     In accordance with L.B.R. 9070-1(e), upon the conclusion of the trial or
             hearing, the attorneys or parties must retain custody of their respective
             original exhibits and deposition transcripts until all need for the exhibits
             and deposition transcripts has terminated and the time for appeal has
             expired, or all appellate proceedings have been terminated, plus 60
             days. In the event an appeal is filed, the attorneys or parties must provide
             their exhibits to the appellate court pursuant to the appellate court’s
             direction.

2.    Stipulated Facts: The parties shall confer and prepare a list of uncontested
      background facts relating to the issues before the Court, which list shall be filed
      with the Court on or before June 8, 2020. If the parties are unable to reach an
      agreement as to any stipulated facts, a statement to that effect must be filed.
      Failure to file this required document will result in the hearing being vacated and
      may result in denial of the relief requested and/or sanctions upon the party and
      counsel failing to comply.

3.    Notification of Settlement: To facilitate court preparation for this hearing, any
      motion to continue the hearing or to vacate the hearing due to settlement shall be
      filed at least 24 hours prior to the scheduled hearing. Parties shall contact
      chambers staff by telephone at 720-904-7362 upon filing such a motion, and
      chambers staff will advise parties if the hearing is continued or vacated. Except
      in exigent circumstances not known 24 hours before the hearing, oral motions to
      continue will not be entertained. If the matter is settled and a written motion to
      vacate due to settlement cannot be timely submitted, counsel and parties
      appearing pro se may be required to appear, either in person or by telephone, at
      the scheduled hearing time to read the terms of any settlement into the record.

4.    Court Appearances: If a party does not join the video conference, it will be
      deemed a failure to appear. Failure to connect to the video conference in a
      timely manner will preclude participation in the evidentiary hearing. The Court
      strongly encourages all participants to read the Court’s guidelines for zoom video
      conferences on its website in advance of the hearing.




                                            2
Case:18-01403-KHT Doc#:45 Filed:06/04/20         Entered:06/04/20 18:11:29 Page3 of 3




5.    Prehearing training: All parties scheduled to take part in the hearing are
      required to test all equipment ahead of time by taking part in the Court’s Zoom
      training sessions available as noted below. Parties who have not tested
      equipment ahead of time may be excluded from the hearing. All parties should
      read the Court’s guidelines for zoom video conferences on its website in advance
      of the video test.

      Training sessions are held every Tuesday and Thursday, 8:30 a.m. – 11:30 a.m.
      MST. Use the link below to participate.

      https://www.zoomgov.com/j/1610626873?pwd=dW9pcld3UnJnaFU5SWQ2clBEa
      kVyQT09

      Meeting ID: 161 062 6873
      Password: 7H9U2571L

       Counsel and/or the parties are strictly prohibited from recording any court
proceeding held by video or teleconference, including taking “screen shots” or other
visual copies. Violation of this prohibition may result in sanctions as deemed necessary
by the Court.

Failure to file any of the required documents as set forth above will result in the
hearing being vacated and may result in denial of the relief requested and/or
sanctions upon the party and counsel failing to comply.



      DATED this 4th day of June, 2020
                                               BY THE COURT:

                                               __________________________
                                               Kimberley H. Tyson
                                               United States Bankruptcy Judge




                                           3
